139 F.3d 910
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Fred A. WHITAKER, Plaintiff-Appellant,v.MILES, INC.;  California Department of Health Services;United States of America, Defendants-Appellees.
No. 96-16857.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998.**Decided Feb. 13, 1998.

Appeal from the United States District Court for the Northern District of California Charles A. Legge, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Fred A. Whitaker appeals pro se the district court's orders of dismissal in his action alleging civil rights and RICO violations by blood bank operators, the State of California, and the United States.  We affirm the district court's conclusion that Whitaker's complaint failed to raise any cognizable claims under federal law.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Whitaker's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3